DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's request for reconsideration of the previous prior Art rejection of the last Office action is persuasive and, therefore, the Previous Non-final action is hereby withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature of” at least some of the sub-cables are only partially separated from the cable, via cuts along thinned insulating dividers disposed between the sub-cables”(see claim 9, lines 8-12), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Since the parent applications cited under the section of: ”related applications”(see specs. Page 1) have been matured into patents, therefore the applications should be updated to patents numbers.
Abstract of the invention should also be revised to reflect the claimed electromechanical joint.
Application No.  13/446,545 (see page 5, line 5) should be updated to a patent number.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-21i s/ are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this case the subject matters such as where” ” at least some of the sub-cables are only partially separated from the cable, via cuts along thinned insulating dividers disposed between the sub-cables” (claim 9, line 8-12 was not fully described in the specification in such a way as to enable one skilled in the art to make and use of the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to how the claimed “at least some of the sub-cables are only partially separated from the cable, via cuts along thinned insulating dividers disposed between the sub-cables” (see claim 9, lines 8-12) can be obtained since the specs., and drawings do not seem to describe the features of the invention as mentioned above in order to convey one to make the invention.  Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10293496 herein after the ‘496. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitations set forth in this instant application are recited in the ‘496 claims as follows:
The ‘496 reference claims an electromechanical joint for a robot, the joint comprising:

passing through the joint, a cable comprising a plurality of insulated sub-cables in a unitary flat configuration for conveying power and signals, wherein: (i) the cable is slack within the joint to accommodate the relative motion; (ii) each of the sub-cables is insulated and separable from all other sub-cables along at least a portion of a length of the cable (compare claim 1, lines 5-13 of the ‘496); and
(ili) at least some of the sub-cables are only partially separated from the cable, via cuts along thinned insulating dividers disposed between the sub-cables, and the at least some of the sub-cables are electrically connected to at least one joint-associated component for conveying signals and power thereto without mechanically interfering with relative motion between mechanical elements of the joint (compare claim 1, lines 14-21 of the ‘496).  Therefore every aspect limitations of the above are claimed by the ’496.
As per claims 10-12, 14-20 are also claimed by the’496 (see compare claims 2-11 of the ‘496).
As applied to claim 21, appears to be met by the ‘496 (in light of compare claim 2 from the ‘496).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11, 13-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (20100313694) in view of Oesterhaus et al (20080153346)
Aoki discloses the claimed of an electromechanical joint for a robot 1, the joint comprising:
a plurality of mechanical elements 15, 16, 17, 18, 19 configured for relative motion therebetween (see Fig. 1);
passing through the joint, a cable 20comprising a plurality of insulated sub-cables in a unitary flat configuration for conveying power and signals (see Fig. 1) , wherein:


    PNG
    media_image1.png
    547
    488
    media_image1.png
    Greyscale


(i) the cable 20 is slack within the joint J1-J6 to accommodate the relative motion(see Fig. 1);
(ii) each of the sub-cables (see Figs. 2A-2B, depicts the sub-cables configuration) is insulated and separable from all other sub-cables along at least a portion of a length of the cable (see Figs. 2A-2B top and bottom readable as the claimed  sub-sections or sub- cables); and
(ili) at least some of the sub-cables are only partially separated from the cable, via cuts along thinned insulating dividers disposed between the sub-cables, and the at least some of the sub-cables are electrically connected to at least one joint-associated component for conveying signals and power thereto without mechanically interfering with relative motion between mechanical elements of the joint (see end section of the cables or sub cables which shows the  partially separated from the cable, via cuts along thinned insulating dividers).
If it is argues that Aoki does not teach the claimed “at least some of the sub-cables are only partially separated from the cable, via cuts along thinned insulating dividers” then applicant refers to Oesterhaus et al (as indicated in various embodiment e.g., see Figs. 9C-E and/or 10A-10E) for the teaching of where the flat cable of the sub-cables are only partially separated from the cable, via cuts along thinned insulating dividers).     

    PNG
    media_image2.png
    250
    312
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the invention was made to employ the teaching of Oesterhaus et al onto invention of Aoki for various known benefits that including the above flat cable configurations or the like.   The motivation for the combination can be found in para 0016, of the Oesterhaus included for compact and sure wiring. 
As applied to claim 10-11, 13, 15 -21 appears to be met by the combination references above, no further structural element of the joint  existed thereto , only the cables set shapes and configurations, and Aoki/ Oesterhaus either of  teaches  such (see Fig. 2A-2B, where 21A-21B of the Aoki and/or  Figs 9D or 10D of the Oesterhaus teaches the claimed sub cables as separate groups with thin or thick insulation outer coating thereof). 
Claims 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (20100313694) in view of Oesterhaus et al (20080153346) and further in view of Thierolf (20070095552).
As applied to claim 12, Aoki / Oesterhaus et al  as applied above is silent tin regard to wherein the insulating divider is made of expanded Teflon.  Thierolf teaches the above (see discussion in [0014], last 4 lines, a Teflon jacketed insulation).    Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention was made to incorporate the Thierolf teaching as noted above onto the modified Aoki / Oesterhaus et al for various known benefits that includes to provide flexible electrical cable that can be moved freely in an robotic arm to provide movement, communication, and electrical power therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt